DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-12, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 and 18-20 are directed to a method and recites at least one step and claims 11-17 are directed to a system that comprises a controller. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
Independent claim 11 includes limitations that recite an abstract idea (bolded below). Claim 11 recites:
A system comprising: 
a user identification device; and
a controller configured to:
identify a user of a selected vehicle; 
determine a customary vehicle of the user based on the identification; 
determine differences between the selected vehicle and the customary vehicle; and 
inform the user of the determined differences.
	The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, a passenger of a vehicle would be able to identify a driver has entered the vehicle and determine that the current vehicle has different functions to a different vehicle, such as the driver’s personal vehicle, that the driver usually operates. The passenger can then determine that there are differences between the current vehicle and the different vehicle, such as the console or engine type (hybrid, electric, etc.), and tell the driver the differences between the vehicles. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system comprising: 
a user identification device; and
a controller configured to:
identify a user of a selected vehicle; 
determine a customary vehicle of the user based on the identification; 
determine differences between the selected vehicle and the customary vehicle; and 
inform the user of the determined differences.
Applicant’s specification discloses “a user identification module 120” is “an imaging device 121 or other device for identifying a user” in [0016] which is provided at a high level of generality. The recitation of “a controller” is also provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim and merely amount to the general application of the abstract idea into a technological environment. Thus, the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible. 
	Independent claims 1 and 18 are parallel in scope to claim 11 and ineligible for similar reasons.
Regarding claims 2 and 12, in addition to inheriting the abstract idea of claims 1 and 11, the limitation “classifying the determined differences” is also an abstract idea that can be performed in the mind. For example, the passenger would be able to determine whether the difference of hybrid engine and electric engine is an operational safety difference or a performance difference. No additional technology, structure, or action has been recited in claims 2 and 12 to integrate the abstract idea into a practical application. Thus, claims 2 and 12 also do not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claims 1 and 11.
Regarding claims 6-8, the claims are dependent on claim 1 and inherit the abstract idea set forth in claim 1. The additional elements “onboard camera,” “a device,” and “digital signature” are also provided at a high level of generality (applicant’s specification [0021]) and fail to provide a specific technology that is integral to the claim. Therefore, the additional elements fail to integrate the abstract idea into a practical application, rendering claims 6-8 not patent eligible.
Regarding claims 9, 16, and 20, the claims are dependent on claims 1, 11, and 18 and inherit the abstract idea set forth in claims 1, 11, and 18. The additional elements “recording a user instruction history” and “updating the user history” fall under “mere data gathering” which is considered insignificant extra-solution activity (see MPEP 2106.05(g)). The MPEP states insignificant extra-solution activity fails to integrate a judicial exception (abstract idea) into a practical application. No other technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for the reasons stated above and for similar reasons to claims 1, 11, and 18.
Regarding claims 10 and 17, in addition to inheriting the abstract idea of claims 1 and 11, the limitation “classifying the selected vehicle” is also an abstract idea that can be performed in the mind. For example, the passenger would be able to determine the current vehicle is a secondary vehicle, such as a partner or parent’s vehicle. No additional technology, structure, or action has been recited in claims 10 and 17 to integrate the abstract idea into a practical application. Thus, claims 10 and 17 also do not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claims 1 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brenner et al. (U.S. Patent Application Publication No. 2017/0232914 A1; hereinafter Brenner).
Regarding claim 18, Brenner discloses:
A method comprising: 2322562-5943 / 2020-298 identifying a user of a selected vehicle (“user device 115 may prompt a driver in possession of the user device 115 to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device 115 so that the user device 115 may receive the driver ID,” see at least [0062]); 
determining a user instruction history and a customary vehicle of the user based on the identification (vehicle driver cloud database 140 stores information associated with vehicles driver has previously driven, see at least [0038]; “driver may provide information regarding one or more vehicles that a driver most frequently uses,” see at least [0053]); 
determining one or more instruction requirements based on the user instruction history and the customary vehicle of the user (vehicle settings may include mirror positions, seat positions, etc. for the driver for a specific vehicle, see at least [0035]-[0037]); and 
informing the user of the one or more instruction requirements (“obtaining the vehicle setting data from the particular driver including actions of displaying a graphical user interface, and receiving, though the graphical user interface, one or more selections indicative of the vehicle setting values selected by the particular driver,” see at least [0011]).
Regarding claim 20, Brenner discloses the elements above and further discloses:
updating the user instruction history based on the selected vehicle (vehicle driver cloud database 140 stores positions for a second vehicle and maintains record of different vehicle, see at least [0037]); and 
classifying the selected vehicle as a second customary vehicle based on the updated user instruction history (vehicle driver cloud database 140 maintains a record of different vehicles and settings within the vehicle, see at least [0035] and [0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Tiziani (U.S. Patent Application Publication No. 2019/0291719 A1).
Regarding claim 1, Brenner discloses: 
A method comprising: identifying a user of a selected vehicle (“user device 115 may prompt a driver in possession of the user device 115 to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device 115 so that the user device 115 may receive the driver ID,” see at least [0062]); 
determining a customary vehicle of the user based on the identification (“driver may provide information regarding one or more vehicles that a driver most frequently uses,” see at least [0053]); 
determining differences between the selected vehicle and the customary vehicle (if driver has not previously driven the vehicle, vehicle settings specific to that vehicle are obtained and the driver’s vehicle setting data is applied to vehicle settings specific to the identified vehicle, see at least [0071]); and 
Brenner does not explicitly disclose:
informing the user of the determined differences
However, Tiziani teaches:
informing the user of the determined differences (symbols corresponding to actions based on configuration data of user are displayed to user of a vehicle, see at least [0043])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner by adding the display symbol taught by Tiziani. One of ordinary skill in the art would have been motivated to make this modification in order to inform a user that a certain action or setting has been configured (see at least [0043]-[0044]).
Regarding claim 11, the claim is directed to a system. The cited portions of Brenner and Tiziani used in the rejection of claim 1 teach a user identification device (user device 115, see at least [0045] of Brenner) and a controller (vehicle control module, see at least [0044] of Brenner) as well as the claimed elements. Therefore, claim 11 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
classifying the determined differences into: operational safety differences; and performance differences (“vehicle driver cloud database 140 may store a first range of positions that a driver seat position can be adjusted in one vehicle and a second range of positions that a driver seat position can be adjusted in another vehicle” and “vehicles may have different settings and operation modes. For example, one vehicle may be configured to operate in a sports mode and may have vehicle setting values applicable or selected for the sports mode. Another vehicle may be configured to operate in a highway mode and may have vehicle setting values applicable or selected for the highway mode,” see at least [0037]) *Examiner sets forth driver seat position is safety and vehicle operation mode is performance.
Regarding claim 7, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
the user is identified using a digital signature of the user (driver ID is received through user device 115 such as using alphanumeric keyboard on user device 115, see at least [0064]).
Regarding claim 8, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
the digital signature is provided using a device of the user (driver ID is received by user device 115, see at least [0064]).
Regarding claim 9, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
recording a user instruction history (vehicle driver cloud database 140 stores information associated with vehicles driver has previously driven, see at least [0038]); and 
informing the user of the determined differences based on the user instruction history (to apply driver vehicle setting data, the device determines whether the vehicle has been previously driven by the driver, see at least [0070]-[0071]).
Regarding claim 10, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
classifying the selected vehicle as a second customary vehicle based on the user instruction history (vehicle driver cloud database 140 maintains a record of different vehicles and settings within the vehicle, see at least [0035] and [0037]).
Regarding claim 12, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
the controller further configured to classify the determined differences into: 2222562-5943 / 2020-298 operational safety differences; and performance differences (“vehicle driver cloud database 140 may store a first range of positions that a driver seat position can be adjusted in one vehicle and a second range of positions that a driver seat position can be adjusted in another vehicle” and “vehicles may have different settings and operation modes. For example, one vehicle may be configured to operate in a sports mode and may have vehicle setting values applicable or selected for the sports mode. Another vehicle may be configured to operate in a highway mode and may have vehicle setting values applicable or selected for the highway mode,” see at least [0037]) *Examiner sets forth driver seat position is safety and vehicle operation mode is performance.
Regarding claim 16, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
the controller further configured to: record a user instruction history (vehicle driver cloud database 140 stores information associated with vehicles driver has previously driven, see at least [0038]); and 
inform the user of the determined differences based on the user instruction history (to apply driver vehicle setting data, the device determines whether the vehicle has been previously driven by the driver, see at least [0070]-[0071]).
Regarding claim 17, the combination of Brenner and Tiziani teaches the elements above and Brenner further discloses:
the controller further configured to: classify the selected vehicle as a second customary vehicle based on the user instruction history (vehicle driver cloud database 140 maintains a record of different vehicles and settings within the vehicle, see at least [0035] and [0037]).
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Tiziani as applied to claims 1 and 11 above and further in view of Magaña et al. (U.S. Patent Application Publication No. 2017/0197523 A1; hereinafter Magaña).
Regarding claim 3, the combination of Brenner and Tiziani teaches the elements above but does not teach:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user, wherein the information acknowledgment acknowledges that one or more of the determined differences have been informed to the user
However, Magaña teaches:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]), wherein the information acknowledgment acknowledges that one or more of the determined differences have been informed to the user (alarm condition is present when seat position for user is incorrect, see at least [0018]) *Examiner sets forth alarm to correct seat position indicates a difference between current seat position and required seat condition wherein driver acknowledges difference by correcting the seat position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Regarding claim 4, the combination of Brenner, Tiziani, and Magaña teaches the elements above but the combination of Brenner and Tiziani does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user
However, Magaña teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Regarding claim 5, the combination of Brenner, Tiziani, and Magaña teaches the elements above but the combination of Brenner and Tiziani does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user
However, Magaña teaches
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Regarding claim 13, the combination of Brenner and Tiziani teaches the elements above but does not teach:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user, wherein the information acknowledgment acknowledges that one or more of the determined differences have been informed to the user.
However, Magaña teaches:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]), wherein the information acknowledgment acknowledges that one or more of the determined differences have been informed to the user (alarm condition is present when seat position for user is incorrect, see at least [0018]) *Examiner sets forth alarm to correct seat position indicates a difference between current seat position and required seat condition wherein driver acknowledges difference by correcting the seat position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Regarding claim 14, the combination of Brenner, Tiziani, and Magaña teaches the elements above but the combination of Brenner and Tiziani does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user.
However, Magaña teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Regarding claim 15, the combination of Brenner, Tiziani, and Magaña teaches the elements above but the combination of Brenner and Tiziani does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user.
However, Magaña teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Tiziani as applied to claims 1 and 11 above and further in view of Penilla et al. (U.S. Patent Application Publication No. 2017/0270490 A1; hereinafter Penilla).
Regarding claim 6, the combination of Brenner and Tiziani teaches the elements above but does not teach:
the user is identified using an onboard camera of the vehicle.
However, Penilla teaches:
the user is identified using an onboard camera of the vehicle (camera 402 may use face detection 406 to identify user, see at least [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the camera taught by Penilla. One of ordinary skill in the art would have been motivated to make this modification in order to automatically identify the user (see [0143]). Further, the use of cameras to identify users is well known and routine in the art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Magaña.
Regarding claim 19, Brenner discloses the elements above but does not explicitly disclose:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user, wherein the information acknowledgment acknowledges that the one or more instruction requirements have been informed to the user
However, Magaña teaches:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user (control signal causes vehicle 12 to restrict placing vehicle in drive gear until alarm condition is resolved, see at least [0018]), wherein the information acknowledgment acknowledges that the one or more instruction requirements have been informed to the user (alarm condition is present when seat position for user is incorrect, see at least [0018]) *Examiner sets forth alarm to correct seat position indicates a difference between current seat position and required seat condition wherein driver acknowledges difference by correcting the seat position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user customized settings across different vehicles disclosed by Brenner and the display symbol taught by Tiziani by adding the alarm condition taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “correct an inadequate seat position and/or poor posture of the occupant” (see [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vardharajan (U.S. Patent Application Publication No. 2021/0046888 A1; hereinafter Vardharajan) teaches a customizable activity profile for a user that is used to change the cabin configuration in a vehicle and determining whether the changes made to the vehicle are within a safety parameter.
Park et al. (U.S. Patent Application Publication No. 2017/0327084 A1) teaches personalized vehicle settings that are saved and can be used in a new vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662